                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF SOUTH CAROLINA
                          ANDERSON/GREENWOOD DIVISION


Lisa Foster,                     )
                                 )
                    Plaintiff,   )
                                 )
v.                               )                 Civil Action No. 8:17-cv-2968-BHH
                                 )
Nancy A. Berryhill,              )
Acting Commissioner of the       )                                ORDER
Social Security Administration,  )
                                 )
                    Defendant.   )
________________________________)

       This matter is before the Court on Plaintiff Lisa Foster’s (“Plaintiff”) complaint filed

pursuant to 42 U.S.C. § 405(g), seeking judicial review of the Commissioner of Social

Security’s final decision, which denied Plaintiff’s claim for disability insurance benefits. The

record includes the report and recommendation (“Report”) of a United States Magistrate

Judge, which was made in accordance with 28 U.S.C. § 636(b)(1)(B) and Local Civil Rule

73.02(B)(2)(a), D.S.C.     In the Report, which was filed on November 27, 2018, the

Magistrate Judge recommends that the Court affirm the Commissioner’s decision because

substantial evidence supports the denial of Plaintiff’s application for benefits. Attached to

the Report was a notice advising Plaintiff of her right to file written objections to the Report

within fourteen days of being served with a copy. To date, no objections have been filed.

       The Magistrate Judge makes only a recommendation to the Court.                      The

recommendation has no presumptive weight, and the responsibility to make a final

determination remains with the Court. Mathews v. Weber, 423 U.S. 261 (1976). The Court

is charged with making a de novo determination only of those portions of the Report to
which specific objections are made, and the Court may accept, reject, or modify, in whole

or in part, the recommendation of the Magistrate Judge, or recommit the matter to the

Magistrate Judge with instructions. 28 U.S.C. § 636(b)(1). In the absence of specific

objections, the Court reviews the matter only for clear error. See Diamond v. Colonial Life

& Accident Ins. Co., 416 F.3d 310, 315 (4th Cir. 2005) (stating that “in the absence of a

timely filed objection, a district court need not conduct a de novo review, but instead must

‘only satisfy itself that there is no clear error on the face of the record in order to accept the

recommendation.’”) (quoting Fed. R. Civ. P. 72 advisory committee’s note).

       Here, because no objections were filed, the Court has reviewed the record, the

applicable law, and the findings and recommendations of the Magistrate Judge for clear

error. Finding none, the Court hereby adopts and incorporates the Report (ECF No. 17).

Therefore, it is ORDERED that the Commissioner’s decision denying benefits is affirmed.

       IT IS SO ORDERED.


                                                    /s/Bruce H. Hendricks
                                                    The Honorable Bruce Howe Hendricks
                                                    United States District Judge

January 3, 2019
Charleston, South Carolina




                                                2
